DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 2/17/2022 is acknowledged.  Accordingly, claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitations "the front carriage rollers" and “the rear carriage rollers” in the second line of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Is claim 7 (parent claim) meant to be dependent from claim 3?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAGLEY (US 2015/0114272) in view of PFEIFER et al. (US 2006/0112866).
Regarding claims 1-5, 7, 12 and 14, BAGLEY discloses a sewing frame unit comprising a frame support structure (3); a frame assembly (5) affixed to the frame support structure (3); a machine carriage assembly (6) mounted on the frame support structure (3), the machine carriage assembly (6) providing for lateral and longitudinal movement of a sewing machine (Fig. 1).  BAGLEY discloses the machine carriage assembly (6) further comprising a front carriage track (61), a rear carriage track (55), a lateral carriage element (53), and a pair of longitudinal tracks (71) on the lateral carriage element (Figures 1-6).  BAGLEY discloses the machine carriage assembly comprising 
PFEIFER discloses a sewing frame unit comprising a sensor (rotary optical encoders 92, 96) mounted on the machine carriage assembly (26) that detects a position of the sewing machine in order to yield consistent stitch regulation (para 0036) (Fig. 4).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the machine carriage assembly of BAGLEY with a sensor mounted thereon (and associated structure), in light of the teachings of PFEIFER, in order to yield a consistent stitch regulation.
Regarding claim 6, PFEIFER discloses the sensor being an encoder (92, 96) as discussed above and the encoder (92) being positioned adjacent to front carriage rollers (58) or rear carriage rollers (58) (Fig. 4).
Regarding claim 8, PFEIFER discloses the first sensor (92) being positioned adjacent to front carriage rollers (58) or rear carriage rollers (58) and the second sensor (96) being positioned adjacent to a roller (60) attached to a wheeled base (56) (Fig. 4).

Regarding claim 10, PFEIFER discloses the controller (118 of 50) being in communication with an audible buzzer (144) which is fully capable of functioning to alert a user of the position of the machine carriage assembly (para 0043) (Fig. 6). 
Regarding claim 11, BAGLEY in view of PFEIFER teaches a sewing frame unit including a machine carriage assembly and a controller as discussed above.  However, BAGLEY in view of PFEIFER fails to disclose the controller storing a pre-set coordinate of the machine carriage assembly.  It is old and known in the art for a position coordinate to be stored within a controller in order to reset a sewing configuration to an initial position.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the controller of BAGLEY in view of PFEIFER with the ability to store a pre-set coordinate of the machine carriage assembly because such is considered old and known in the art in order to reset the quilting/sewing configuration to an initial position.  Additionally, for future reference, note that quilting patterns are commonly stored with the controller of a quilting assembly  wherein the quilting patterns have numerous pre-set coordinate data.       
Regarding claim 13, PFEIFER discloses a display (98; figures 2 and 5) connected to the controller (118) fully capable of functioning to allow a user to select pre-set coordinate of machine carriage assembly (para 0038, 0044, 0069, 0075) (Fig. 9).  

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that both US 2015/0040812 and US 2005/0145149 disclose the use of location data from sensors/encoders coupled to a carriage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732